Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 04/22/2021, in which, claim(s) 1-17 and 21 are pending.
Claim(s) 18-20 is/are cancelled. 
Claim(s) 21 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 , has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 02/01/2021 is/are accepted by The Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  The term “from” in the “requesting…” limitation should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-17 and 21 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,813,394, U.S. Patent No. 9,137,217, U.S. Patent No. 9,525,660 U.S. Patent No. 10,382,411, and U.S. Patent No. 10,911,420, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims are identical to each other.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin et al. (Pat. No.: US 6,810,411 B1 from IDS; hereinafter Coughlin) in view of Liu et al. (Pub. No.: US 2006/0112176 A1 from IDS; hereinafter Liu).
Regarding claims 1 and 21, Coughlin discloses a computer-implemented method executed by one or more processors, the method comprising:
maintaining, before receiving a request to resolve a domain name, a predetermined set of domain names for which secure requests are to be identified and, for each of the domain names, at least one particular addresses (the local name server maintaining a database of domain name associating with the Internet protocol address [Coughlin, 4:23-51]);
receiving from a particular client device the request to resolve the domain name from a network that hosts a plurality of client devices including the particular client device (the client request to resolve the domain name must bypass the gateway of the name server, whereas the client devices are from diverse locations [Coughlin, 9:40-49]);
sending a response to the request to resolve the domain name, the sent response including the particular address associated with the domain name (the local name server send the client the resolved IP address for the requested domain name [Coughlin, 9:57-60]);
receiving a request for a resource, the secure request directed to the particular address associated with the domain name (the client request access to the host using the particular address [Coughlin, 11:12-18]); and
determining that the request is directed to the domain name based on the association between the particular address and the domain name (determining if the domain name is associated to the IP address, discards or ignores if not the same [Coughlin, 4:23-52, 11:5-12]). Coughlin does not explicitly disclose that the request for domain resolution is a secure request; however, in a related and analogous art, Liu teaches this feature.
In particular, Liu teaches all communication for domain name resolution is done via SSL [Liu, ¶: 51, 83]; therefore, all request are secures as all the communication are encrypted. It would have been obvious before the effective filing date of the claimed invention to modify Coughlin to use secure communication to request for domain resolution of Liu. The motivation would be to secure the communication and prevent eavesdropping. 
Regarding claim 2, Coughlin-Liu combination discloses wherein the domain name is a first domain name, the method further comprising:
requesting an address associated with a second domain name different than the first domain name (the client can request multiple domain name resolution [Coughlin, 5:35-51]);
receiving a second response including one or more addresses associated with the second domain name, wherein the one or more addresses associated with the second domain name includes the particular address (recieving the domain name to IP address resolution, where each different domain name is resolved to different IP address [Coughlin, 5:35-51]); and
modifying the second response to remove the particular address (modifying the address [Liu; ¶51], adding and removing of IP addresses [Liu, ¶191]). The motivation would be to remove obsolete IP addresses and adding in new IP addresses.
Regarding claim 3, Coughlin-Liu combination discloses the particular address includes an internet protocol (IP) address, requesting the address associated with the domain name includes sending a Domain Name System (DNS) request (the addresses are IP address, which is resolved through the DNS [Coughlin, 5:35-51, 10:47-52]);
receiving the response includes receiving a DNS response (recieving the response from the DNS with the domain resolution [Coughlin, 10:47-52]);
receiving the request to resolve the domain name includes receiving a DNS request; and
sending the response to the request to resolve the domain name includes sending a DNS response (the DNS send the response to the request for domain name resolution [10:52-54]).
Regarding claim 4, Coughlin-Liu combination discloses selectively decrypting the secure request based at least in part on determining that the secure request is directed to the domain name (all communication in SSL are encrypted and decrypted at each node, based on SSL rules [Liu, ¶51]). The motivation would be to secure the communication and prevent eavesdropping.
Regarding claim 5, Coughlin-Liu combination discloses wherein selectively decrypting the secure request comprises:
determining that the secure request should be decrypted based at least in part on one or more rules (the encryption/decryption is based on SSL rules [Liu, ¶51]); and
decrypting the secure request to generate decrypted information (decrypting the encrypted communication will generate decrypted information [Liu, ¶51]). The motivation would be to secure the communication and prevent eavesdropping.

Regarding claim 6, Coughlin-Liu combination discloses the method of claim 5, further comprising: 
inspecting the decrypted information (inspect the load information, including zone, latency etc., [Liu; ¶203-212]); 
determining that the secure request should be forwarded based at least in part on inspecting the decrypted information and at least in part on the one or more rules (forward based on request latency or based on zone [Liu; ¶203-212]); and 
forwarding the secure request to an address associated with the domain name (forward based on desired destination [Coughlin; 10:45-67], forward based on the rules [Liu; ¶203-212]).

Regarding claim 7, Coughlin-Liu combination discloses the method of claim 6, wherein forwarding the secure request comprises: 
re-encrypting the secure request (although Coughlin-Liu combination does not explicitly use the term re-encrypting; however, one with ordinary skill in the art would understand that SSL communication are encrypted before sending [Liu; ¶51]); and 
sending the secure request to the address associated with the domain name (forward based on desired destination [Coughlin; 10:45-67], forward based on the rules [Liu; ¶203-212]). The motivation would be to secure the communication and prevent eavesdropping.

Regarding claim 8, Coughlin-Liu combination discloses the method of claim 5, further comprising: 
inspecting the decrypted information (inspect the load information, including zone, latency etc., [Liu; ¶203-212]);
determining that the secure request should be forwarded based at least in part on inspecting the decrypted information and at least in part on the one or more rules (forward based on request latency or based on zone [Liu; ¶203-212]); 
modifying the decrypted information based at least in part on the one or more rules (modifying the address [Liu; ¶51], adding and removing of IP addresses [Liu, ¶191]).  
encrypting the decrypted information to produce a second secure request (although Coughlin-Liu combination does not explicitly use the term re-encrypting; however, one with ordinary skill in the art would understand that SSL communication are encrypted before sending [Liu; ¶51]); and 
forwarding the second secure request to an address associated with the domain name (forward based on desired destination [Coughlin; 10:45-67], forward based on the rules [Liu; ¶203-212]). The motivation would be to secure the communication and prevent eavesdropping.

Regarding claim 9, Coughlin-Liu combination discloses further comprising: inspecting the decrypted information; determining that the secure request should be blocked based at least in part on inspecting the decrypted information and at least in part on the one or more rules; and blocking the secure request (blocking and prevent the communication and from DOS [Liu; ¶159, 227]). The motivation would be to secure the communication and prevent eavesdropping.

Regarding claim 10, Coughlin-Liu combination discloses the method of claim 9, wherein blocking the secure request includes sending a redirect response to the secure request, the redirect response including an address associated with a block notification page (modifying request by changing the URL in the HTML [Liu; ¶86]).
Regarding claim 11, Coughlin-Liu combination discloses wherein receiving the secure request for the resource comprises:
establishing a first secure connection with a sender of the secure request (established connection with the local name server [Coughlin, 9:47-49]).
establishing a second secure connection with an address associated with the resource after establishing the first secure connection with the sender (established connection with the host after domain name resolution [Coughlin, 11:15-17]).

Regarding claim 12, Coughlin-Liu combination discloses wherein receiving the secure request for the resource comprises:
establishing a first secure connection with an address associated with the resource (the first name server established connection with other name server to retrieved domain name conversion [Coughlin, 10:49-53]).
establishing a second secure connection with a sender of the secure request after establishing the first secure connection with the address associated with the resource (the local name server established connection with the sender to receive the information and forward the information [Coughlin, 10:53]57]).
Regarding claim 13, Coughlin-Liu combination discloses wherein the domain name is a first domain name, the method further comprising:
receiving a request to resolve a second domain name different than the first domain name (receiving request to resolve various domain name from the client [Coughlin, 9:47-49]);
determining that the second domain name is not included in the predetermined set of domain names (determine that the local name server does not know the resolving IP address [Coughlin, 9:49-53]); and
sending a response to the request to resolve the second domain name, the response including an address corresponding to the second domain name (requesting other name server to resolve the domain name [Coughlin, 9:64-67]).
Regarding claim 14, Coughlin-Liu combination discloses receiving a second request to resolve the domain name (the other name server received request [Coughlin, 10:12-44]);
determining that the domain name is associated with the particular address (resolving the domain name [Coughlin, 10:12-44]); and
sending a response to the second request to resolve the domain name, the response including the particular address (sending the information back to the local name server [Coughlin, 10:45-52]).
Regarding claim 15, Coughlin-Liu combination discloses wherein receiving the secure request for the resource includes receiving a request according to Hypertext Transfer Protocol Secure (HTTPS) (the communication is done via HTTPS and SSL [Liu, ¶71]). The motivation would be to create a secure communication.
Regarding claim 16, Coughlin-Liu combination discloses further comprising selectively blocking the secure request based at least in part on determining that the secure request is directed to the domain name (the request can be discarded or ignored based on the rules [Coughlin, 11:7-9]).

Regarding claim 17, Coughlin-Liu combination discloses wherein requesting the address for the domain name comprises receiving the response and associating with the domain name the particular address are performed in response to receiving the request to resolve the domain name (the client request resolving of the domain name from the name server (e.g., DNS), and the response if the IP address that is associated with the domain name [Coughlin, 10:49-57]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432